





Exhibit 10.11


Summary of Compensation of Named Executive Officers
Name
Base Salary
Thomas E. Gottwald
Chairman of the Board, President, and Chief Executive Officer
$
1,022,000


Robert A. Shama
President, Afton Chemical Corporation
$
573,000


Bruce R. Hazelgrove, III
Executive Vice President and Chief Administrative Officer
$
451,000


M. Rudolph West
Vice President, General Counsel, and Secretary
$
376,000


Brian D. Paliotti
Chief Financial Officer and Vice President
$
362,200












